Title: James Maury to James Madison, 10 February 1831
From: Maury, James
To: Madison, James


                        
                            
                                My Dear Sir,
                            
                            
                                
                                    Liverpool
                                
                                 10 February 1831
                            
                        
                        
                        Indeed I rather considered an apology due from me to you than the reverse. Your kind letter of the 10 Decr
                            reached me on the 28 of last month, long previous to which I had the satisfaction to know you had so far recovered your
                            health as to attend the laborious tasks assigned you at Richmond, in the ultimate result of which you succeeded beyond the
                            expectations of many in this country. I present you my thanks for the copy of the constitution and the message.
                        Mat informed me of your kindness in complying with his request in the matter of the picture, which I have
                            received in perfect preservation. My son as well as others who saw you about the time it was taken, declare it an
                            excellent likeness, and you may be sure, I highly appreciate it as such.
                        Our Flour has lately been introduced in very considerable quantities; and I understand is still to come on.
                            It comes as yet to a good market. As to Tobacco, I do look for an improvement, but not until there be scarcity, from the
                            little encouragement the planter will have to grow it. Scarcity, be the quality what it may, must mend prices. In the
                            inclosed you have a report on these and other articles of our produce.
                        I thank you, my good friend, for your kind wishes in the last paragraph of your letter, and do most sincerely
                            return you similar. It has pleased the Almighty to grant me many years with a great share of health. And tho’, on the brink
                            of eighty five, I do not find myself disqualified for the Luxuries
                            of a cold Bath during winter, for which singular boon I do indeed endeavor to be duly thankful to the Giver.
                        I had heard of the departure of my old friends Mr & Mrs Divers, also of the accident to that very
                            ancient friend Col Lindsay, of which I rejoice to find he is so well recovered.
                        No doubt you will have heard of the death of Mrs Maury. She left us early in last year;—me to regret the loss
                            of a most affectionate wife, my Children that of as affectionate a Mother. She was indeed a
                            good woman. I request you and Mrs Madison to accept the sincere good wishes of your old obliged friend
                        
                        
                            
                                James Maury
                            
                        
                    